Case: 09-60457     Document: 00511194368          Page: 1    Date Filed: 08/04/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 4, 2010
                                     No. 09-60457
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROLANDO ANTONIO GAITAN-GAMEZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 799 089


Before JONES, Chief Judge, and WIENER and PRADO, Circuit Judges.
PER CURIAM:*
        Rolando Antonio Gaitan-Gamez, a native and citizen of Nicaragua,
petitions this court to review the decision of the Board of Immigration Appeals
(BIA) summarily dismissing his appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(E)
for failure to file a brief challenging an Immigration Judge’s (IJ) denial of his
request for voluntary departure.             Although Gaitan-Gamez withdrew his
applications for asylum, withholding of removal, and relief under the Convention
Against Torture at a hearing before the IJ, he argues that his attorney was

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60457      Document: 00511194368 Page: 2     Date Filed: 08/04/2010
                                   No. 09-60457

ineffective for allowing him to withdraw the applications and that his
withdrawal was not knowing and voluntary.
      Gaitan-Gamez did not argue to the BIA that his attorney was ineffective
and the withdrawal of his applications was involuntary. Therefore the issues
are unexhausted, and this court lacks jurisdiction to consider them. See Omari
v. Holder, 562 F.3d 314, 317-19 (5th Cir. 2009); Wang v. Ashcroft, 260 F.3d 448,
452-53 (5th Cir. 2001); 8 U.S.C. § 1252(d)(1). Gaitan-Gamez has abandoned any
argument concerning the BIA’s dismissal of his appeal for failure to brief by
failing to argue the issue in this court. See Soadjede v. Ashcroft, 324 F.3d 830,
833 (5th Cir. 2003).
      Accordingly, the petition for review is DENIED.




                                       2